ORDER

PER CURIAM:
Lynn Embley appeals (1) the trial court’s denial of her motion to reconsider and clarify its judgment awarding Design Manufacturing a workers’ compensation lien on the settlement proceeds from a wrongful death claim filed by her for the death of her husband, Larry Embley; and (2) the trial court’s refusal to compare and apportion fault between Mr. Embley and *8his coworker for the death of Mr. Embley. Ms. Embley argues these decisions by the trial court were erroneous because (1) a workers’ compensation carrier is only entitled to a lien on compensation paid and payable, and not all wrongful death damages are compensable under workers’ compensation, and (2) a workers’ compensation carrier is only entitled to a lien equal to the fault of the third party tortfeasor, and Mr. Embley was partially at fault for his death. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).